Quinn, Chief Judge
(dissenting):
Unlike my brothers, I think the circumstances of the separate periods of accused’s incarceration require separate consideration. And, when so considered, the picture is not pernicious. The so-called “box” or segregation cell was the only confinement structure in the Camp Butler brig compound which provided some measure of security; all the other structures were merely tents from which anyone could get out “if he want[ed] to . . . badly enough.” The nature of the offense for which the accused was ordered into confinement justified his assignment to a secure unit in the brig. He and a companion took Corporal Breslin for “a ride” and brutally assaulted him because they feared Breslin talked too freely to his girl friend about their participation in the systematic larceny of Government property for sale on the blackmarket. Among the injuries inflicted upon Bres-lin were three fractured ribs. During his confinement the accused was visited daily by a medical officer; he was allowed to shower and to visit the “head”; he was permitted to exercise fifteen to twenty minutes a day; and, if he wanted it, a Bible was available to him for reading. On the third day, the accused, who admitted he customarily drank a fifth of whiskey a day, exhibited symptoms associated with withdrawal of alcohol from a heavy drinker. Consequently, he was transferred to the hospital. Nothing in the record shows that he was treated other than as an ordinary patient. On his discharge from the hospital, he was released from confinement and returned to his own organization. Then, he absented himself without authority. Manifestly, the circumstances of the first period of confinement do not, as my brothers say, “smack strongly of punishment.”
Justification for close confinement also appears in regard to the other periods of confinement. Parenthetically, it is worth noting that while the confinement was in a maximum security cell of the brig compound, it was so loose as to make it, as the accused admitted, “easy” to receive communications and contraband from friends on *676the outside resulting in putting the brig “under investigation.” However, treating all the periods of confinement as one, and assuming the conditions of confinement were unnecessarily severe, it is still crystal clear that the total incarceration did not coerce, compel, or influence the accused to incriminate himself by word or deed. On the contrary, it rather compellingly appears that even the ' accused’s later escape from custody was not engendered by the emotional and physical stresses of the form of his confinement, but actually to further his private ends. Finally, there is not the slightest evidence to indicate the confinement hindered or in any way impaired the accused’s defense eiforts. Unquestionably, therefore, the pretrial confinement did not deprive the accused of a fair trial on the merits.
Similarly, the picture painted in the principal opinion of an unshaven, ill-clad, and closely guarded accused uses colors too vivid to fit the accused and too light to portray the background. As to the security guards, the law officer acted forthrightly and effectively to limit the number in the courtroom and to remove from the sight of the court members the truck used to transport the accused. At this point it should be emphasized that the prison officials testified they had substantial reason to believe the accused would attempt an escape. In any event, the law officer ruled that he was responsible for determining the security measures in the courtroom, “Objection of the Provost Marshal or any other person in the executive chain . . . notwithstanding.” It convincingly appears that he reduced the problem of the security guards to an inconsequential and transitory incident in the trial proceedings. As to the shaving complaint, there was no mention of the matter until the fourth day of trial. At that time, defense counsel complained, in the course of an argument on the motion for a mistrial, which was directed principally to a restatement of the previous complaint of pretrial confinement and to a ruling by the law officer permitting the prosecution to introduce further testimony to establish the admissibility of certain evidence, that the accused “is not permitted to shave in the morning so he usually arrives here . . . unshaven.” As far as we know, however, the accused might very well have been allowed to shave during the time prescribed for all prisoners, but refused to do so.
There are many other details which change the character of the picture portrayed in the principal opinion, but I have set out enough to show my conviction that these matters did not deprive the accused of a fair trial. As to the findings, there is only one charge, desertion, that raised a substantial issue. The court-martial convicted the accused only of the lesser offense of unauthorized absence. It also made exceptions and substitution in some of the other charges. It is obvious, therefore, that the court-martial gave careful attention to the evidence, not to the accused’s uniform and unshaven face. As to the sentence, the maximum authorized confinement for the offenses found was sixty-two and one-half years; but the court-martial imposed a sentence that included confinement for only eight years. Considering the nature and the number of the offenses and the permissible period of punishment, the adjudged sentence is itself a strong refutation of the claim of a risk of prejudice resulting from the accused’s slovenly physical appearance before the court-martial. I find no reasonable basis in this record of trial to support the claim of denial of a fair trial.
I have examined carefully all the other assignments of error and I find no prejudice to the accused in any of them. Only one merits further mention. It is a contention that the accused’s testimony before a civilian court, which was admitted in evidence against him, was obtained in violation of Article 31 of the Uniform Code of Military Justice, 10 USC § 831. This assignment of error is based on the fact that the accused appeared as a witness in a civilian court that tried some of his Okinawan accomplices. At this trial he was not advised of his rights under Article 31. There is, however, no evidence to indicate that the accused *677was induced or coerced to testify before the civilian court. On the contrary, the board of review below found that the accused was specifically advised he could not be made to testify before that court. Under the circumstances the accused’s testimony was clearly voluntary, and, therefore, admissible against him. In a substantially similar situation in United States v Howard, 5 USCMA 186, 197, 17 CMR 186, I said:
. . From the record, it appears that the accused was actually aware of the privilege against self-incrimination. Before he appeared as a witness at the guard’s trial, the accused was interviewed by an officer investigating the offense then pending against him. In that interview, the investigating officer read and explained Article 31 to him. Under the circumstances, the accused waived his right when he did not claim it at the time he testified as a witness.”
I would affirm the decision of the board of review.